DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending in U.S. Patent Application No. 17/210,220 and an Office action on the merits follows.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1, 10-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham et al. (US 2011/0025841) in view of Saund (US 2014/0334668).

As to claim 1, Cunningham discloses a method of obstacle three-dimensional (3D) position acquisition for a roadside computing device (Figures 2 and 8, [0008] “a method for accurately determining the dimensions between features of a moving object from a time series of video images. Particularly, there exists a need for estimating the height of a moving object from a time series of video images”, [0011]), comprising:
acquiring pixel coordinates of an obstacle ([0048] vehicle) in a to-be-processed image (Fig. 2 300, [0012] “identifying a group of salient point pixels in a time series of video images, wherein the group of salient point pixels corresponds to a group of salient points having a common estimated height range and located on a moving object”, [0063] “Referring to step 300 of the flow chart 20, a set of salient points are identified in the time series of the video images. The salient points may be identified based on a distinct geometrical relationship, a distinct color, differences in reflectivity, or any other optically differentiating feature of the salient point relative to surrounding points on the surface of the object within each image of the time series of the video images. Some salient points may be identifiable across a plurality of video images, and some other salient points may be identifiable only in a single video image. Salient point pixels, which are pixels representing salient points of a moving object, are identified in each frame of the video images”);
determining coordinates of a bottom surface ([0012], [0020]) center point of the obstacle according to the pixel coordinates (O0, 1, etc. Fig. 3, Fig. 2 400 selection of salient points within a common estimated height range – and corresponding origin/center point as disclosed in [0059], with reference to Fig. 3, for a group of salient points/salient point pixels marking four ‘corners’ of a vehicle roof, undercarriage, or other plane through said vehicle (e.g. undercarriage see Fig. 4), wherein said points constitute a ‘group of points’ sharing a common estimated height range/plane – see [0050], [0054], [0012], [0070]; Examiner notes the claim does not necessarily constrain these determined coordinates (for center/origin of a bottom surface/plane) to be specifically pixel/image or physical/real-world coordinates);
acquiring a homography relationship between a ground surface corresponding to the to-be-processed image and a ground surface corresponding to a template image (Fig. 2 500, particularly for H0 and O0, and subsequent iterations/homography transformations (HT) based thereon, [0006] “the pixels are selected in the ground plane, which is the plane of the road, and also the homography reference plane of the homography transformation”, [0058] “A road homography reference plane HP0 is a plane that is coplanar with the plane of the road, i.e., the plane that coincides with the plane of the road”, [0077]; Examiner notes the claim does not place any specific constraints on the template image as it may potentially relate to the to-be-processed image itself or any previously obtained to-be-processed image);
transforming the coordinates of the bottom surface center point of the obstacle into coordinates on the template image according to the homography relationship (Fig. 4, illustrating those homographied salient points in further view of [0051-0052], for those points corresponding to h0/reference h from which h1-4 are subsequently based, HT based on H0 applied to corresponding salient points, [0079]); and
Cunningham further suggests determining 3D coordinates of the bottom surface center point of the obstacle according to the coordinates obtained by transformation and a ground ([0005-0006]) equation corresponding to the template image (Fig. 2 800 and 900, finally selected height within real/physical/3D world coordinate system in view of [0003]).  More specifically, Cunningham concerns ultimately finding 3D coordinates of a top/roof surface center point of the moving vehicle according to a series of HTs to include H0 for a ground/reference plane – and Cunningham suggests more generally a determination of 3D/real world coordinate(s) corresponding to those within one or more homographied images.  Cunningham fails to explicitly disclose a ground equation per se for an instance where such an equation is interpreted as distinguished/distinct from any homography/transformation itself associated with H0/ground plane – in other words a reference/ground equation for a camera coordinate system.  Cunningham suggests camera intrinsics/parameters linking pixel coordinates to real world distances generally in e.g. [0006].
	Saund evidences the obvious nature of determining 3D coordinates of a vehicle centroid according to coordinates obtained by transformation and a ground equation corresponding to a template/reference image (Figures 4A-4C, centroid position in World Space [0047-0049], Fig. 7, 8A-8B, see also [0058], [0066], in view of [0028-0029] “the camera system 102 may be in a stationary location or may be designed to be mobile. In the stationary embodiment the camera system will pivot and/or pan from the stationary position. Examples of stationary camera systems include security camera arrangements ... The rigid or semi-rigid objects observed by the camera system may also be stationary and/or moving. These rigid or semi-rigid objects include but are not limited to automobiles, motorcycles trucks”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Cunningham to comprise determining 3D coordinates of a bottom/top/intersecting surface/plane according to coordinates obtained by transformation and a ground equation corresponding to a template/reference image as taught/suggested by Saund, the motivation as similarly disclosed therein that such a 3D coordinate determination may enable a more accurate object/moving vehicle track/detection in a manner robust to variations in not only obstacle motion but sensor position/shake between frame acquisitions. 

As to claim 10, Cunningham in view of Saund teaches/suggests the method of claim 1.
Cunningham further teaches/suggests the method wherein the to-be-processed image is acquired from a roadside camera (Figures 1A-1B, Figures 5-7, [0090] “The exemplary apparatus 100 includes a video camera 105 that provide a time series of video images in real time to the processing unit 110”).
Saund further teaches/suggests roadside camera embodiments ([0028-0029]).

As to claim 11, this claim is the device/system claim corresponding to method claim 1 and is rejected accordingly.  See Cunningham processor and memory disclosure (Fig. 8, [0091-0092]).

As to claim 20, this claim is the non-transitory CRM claim corresponding to method claim 1 and is rejected accordingly.  See Cunningham CRM disclosure ([0011], [0031], [0091-0092]).


2.	Claims 2-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham et al. (US 2011/0025841) in view of Saund (US 2014/0334668) and Kanhere et al. (US 2010/0322476).

As to claim 2, Cunningham in view of Saund teaches/suggests the method of claim 1.
Cunningham fails to explicitly disclose the method wherein the acquiring a homography relationship comprises acquiring a 3*3 homography matrix with 8 degrees of freedom.
Kanhere evidence the obvious nature of acquiring a homography relationship between a ground surface corresponding to the to-be-processed image and a ground surface corresponding to a template image comprises: acquiring a 3*3 homography matrix with 8 degrees of freedom ([0110] “The homography is defined by a 3x3 matrix H having eight parameters... The mapping between image coordinates and the road-plane coordinates will be denoted as ... where P and P' are homogeneous coordinates in the image plane and road plane, respectively, of a world point”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to further modify the system and method of Cunningham in view of Saund such that acquiring the homography relationship comprises acquiring a 3*3 homography matrix with 8 degrees of freedom as taught/suggested by Kanhere, the motivation as similarly taught/suggested therein that such a homography matrix serves as a reliable/routinely selected means of mapping multiple image transformations (rotation, scale, etc.) with a single mathematical model/multiplication, and as one of recognized/obvious to try homography relationship alternatives characterized by a reasonable expectation of success.

As to claim 3, Cunningham in view of Saund and Kanhere teaches/suggests the method of claim 2.
Cunningham in view of Saund and Kanhere further teaches/suggests the method wherein the acquiring a 3*3 homography matrix with 8 degrees of freedom comprises:
acquiring, for four regions of interest selected in the template image (Kanhere [0109] “In an exemplary calibration procedure, a user specifies four points on the road, along with the width, length and the number of lanes in the detection zone formed by these points. For counting vehicles, an approximate width-to-length ratio is sufficient, but accurate speed measurement requires an accurate ratio”), corresponding regions of interest from the to-be-processed image respectively (Kanhere Fig. 6, [0066], [0094], [0143]);
acquiring, for any region of interest in the to-be-processed image (Kanhere detection zone comprising segmented/masked vehicle base), corresponding relationships among a pixel center point of the region of interest and pixel center points of the corresponding regions of interest in the template image as a matching pair (Kanhere Figures 11a-11d, [0110]); and
determining the homography matrix according to the acquired four matching pairs (Kanhere [0110] in view of that modification as presented above for the case of claim 3).

As to claim 4, Cunningham in view of Saund and Kanhere teaches/suggests the method of claim 3.
Cunningham in view of Saund and Kanhere further teaches/suggests the method wherein an entire image region of the template image is divided into four image sub-regions, comprising an upper-left image sub-region, an upper-right image sub-region, a lower-left image sub-region, and a lower-right image sub-region; and the selected four regions of interest are located in the four image sub-regions respectively (Kanhere four point/corner/pixel regions/neighborhoods of user designated/calibrated ‘detection zone’, see also that ‘base constrained region’ disclosure of Kanhere, also Fig. 10d, 14a, 15; Examiner notes no constraints placed on whether division is automatically or manually performed – and that the upper-left image sub-region as an example need not necessarily exist in the top-left-most of equally dimensioned quadrants – in other words, dimensions of regions themselves not necessarily equal, may overlap, etc.).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to further modify the system and method of Cunningham in view of Saund and Kanhere such that the entire image region of a template image is divided into four image sub-regions from which regions/points of interest are located/selected respectively as taught/suggested by Kanhere, the motivation as similarly taught/suggested therein that such a sub-region configuration enables the definition of a detection zone that facilitates a vehicle/obstacle (VBF) detection robust to frequently occluded regions (shadows, other blobs/vehicles in adjacent lane, etc.).


As to claims 12-14, these claims are the device/system claims corresponding to method claims 2-4 respectively, and are rejected accordingly.  


Additional References
Prior art made of record and not relied upon that is considered pertinent to applicant's disclosure:
Additionally cited references (see attached PTO-892) otherwise not relied upon above have been made of record in view of the manner in which they evidence the general state of the art.  Roose et al. (US 10,635,844) and Xu et al. (US 20100322516) (Fig. 5A-B, [0067]) are particularly relevant in their disclosure of a 3 by 3 homography matrix corresponding to the limitations of claim 2.


Allowable Subject Matter
	Claims 5-9 and 15-19 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.  References of record fail to serve in any obvious combination teaching each and every limitation as required therein.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796. The examiner can normally be reached Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IAN L LEMIEUX/Primary Examiner, Art Unit 2669